Per Curiam,
We think the learned judge below was right in entering judgment in favor of the defendant. The main question in the ease is as to the legal effect of the re-survey in 1860. This might have been a serious question if, in the meantime, an adverse title, either legal or equitable, had attached itself to the land described in the location by reason of Ives’ first election. This, however, was not the case. Ives paid the commonwealth for the land, and it was conveyed to him by the proper officers of the commonwealth by warrant, survey, patent and re-survey to correct error in previous proceedings. The return of the resurvey was regularly accepted by the surveyor general, and all this time the title was in the commonwealth. It was not until many years afterwards that the plaintiff in this case, with notice of the matters above referred to, takes a warrant and survey for this same land. He has no standing to allege, because he had no interest in the property at that time, that the officers of the commonwealth exceeded their authority in ordering the re-survey. The owner of the warrant, having paid the state for the land mentioned in it, and the state having directed her agent, the deputy surveyor, to re-locate the land by a re-survey, which was done in due form, and the re-survey so returned having been accepted and approved by the surveyor general on behalf of the state, it is difficult to see how the state could have any right or claim to the land. “ And if an individual, knowing the circumstances, as he must be presumed to do, will pay his money to the state for it again, how is it possible that he can claim to be placed in a better position than the state herself, or to acquire a right thereby which she had it not in her power fairly to give. According to every principle of common honesty and fair dealing between man and man, the first warrantee was entitled to have the land he paid for: ” Bellas v. Levan, 4 Watts, 204.
Judgment affirmed.